Citation Nr: 0100626	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  96-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for disability associated 
with abnormal liver function tests.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to August 
1994.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Wichita, Kansas.  In January 1998 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. There is no current diagnosed liver disability associated 
with his abnormal liver function tests.


CONCLUSION OF LAW

Disability associated with abnormal liver function tests was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that abnormal liver study results, noted 
during and after his service, show that he currently has a 
liver disability incurred in service.  He further contends 
that he should undergo a liver biopsy to properly identify 
his current liver disability.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show that he first 
complained of episodic epigastric pain in late July 1993.  He 
was followed-up for epigastric and right upper quadrant pain 
in early August 1993.  At that time he was assessed with 
possible biliary colic or possible peptic ulcer disease.  
Serum test results showed elevated bilirubin and alanine 
transaminase (ALT) levels.  An August 1993 internal medicine 
consultation report indicates that the veteran had a slight 
ictenic tinge to his skin and sclerae.  He had a family 
history of gallstones at a young age in the males and he had 
received his Hepatitis B vaccine in medical school with no 
recent exposure to contaminates.  He was assessed with 
elevated liver function studies, Hepatitis A versus 
cholelithiasis.  However, later screenings were nonreactive 
to Hepatitis A, B & C antigens.  An August 1993 ultrasound 
showed normal findings for his liver, pancreas, spleen and 
both kidneys.  There was evidence of several small polypoid 
densities in the posterior wall of the gallbladder.  A 
follow-up abdominal ultrasound showed evidence of mobile, 
nonshadowing focal echoes in the dependent portion of the 
gallbladder that most likely represented sludge.  In 
September 1993, he was assessed with cholecystitis versus 
cholelithasis.  At that time his bilirubin and ALT levels 
were elevated.  In October 1993 studies, his bilirubin and 
ALT levels were normal.  A November 1993 treatment record 
shows that his abdominal pain was probable biliary colic.

A February 1994 service gastrointestinal consultation report 
shows that the veteran had recurrent abdominal pain 
consistent with biliary colic and at least one episode 
consistent with bile duct stone/sludge.  A Medical Evaluation 
Board convened in February 1994 and opined that the veteran 
was unable to perform his full duty because of an unrelated 
right knee disability.  In March 1994, he underwent a 
cholecystectomy without complications.  An associated 
pathology report shows a micro diagnosis of chronic 
cholecystitis with cholelithiasis.  July 1994 laboratory 
results indicate that the veteran's bilirubin and ALT levels 
were elevated.  

During his November 1994 VA general medicine examination, it 
was noted that the veteran was a general practitioner.  He 
gave a history of a March 1994 laparoscopic cholecystectomy.  
He did not report any associated complaints and denied any 
nausea, vomiting, diarrhea or constipation.  Examination of 
the digestive system showed normoactive bowel sounds.  The 
abdomen was soft and nontender with no hepatosplenomegaly.  
The examiner noted that the veteran had elevated liver 
function testing (LFT).  His LFT's were elevated prior to his 
cholecystectomy and dropped dramatically afterwards.  They 
remained minimally elevated.  His alpha I antitrypsin was 
also minimally low, although not low enough to cause any 
hepatitis.

An August 1995 VA compensation examination report noted the 
veteran's relevant history.  He stated that his liver enzymes 
remained elevated since his cholecystectomy.  However, he 
denied any nausea or vomiting and there was no jaundice 
present.  Examination revealed no tenderness over the liver 
and no evidence of any liver enlargement on percussion.  The 
veteran was diagnosed with remote cholelithiasis with 
subsequent cholecystectomy and mild residuals from 
cholangetis.  

During his January 1998 Travel Board hearing before the 
undersigned Judge, the veteran testified that he was a 
general practice physician.  He believed he contracted 
hepatitis of unknown origin as a result of his inservice 
treatment of a Coast Guard lieutenant commander for terminal 
cirrhosis of the liver as a result of hepatitis.  While 
treating this patient, the veteran punctured his thumb during 
a procedure.  He did not document the incident, but 
experienced intermittent flu-like symptoms afterwards.  His 
ALT levels were contemporaneously elevated.  During service 
he sought emergency treatment for his symptoms.  The treating 
physicians were unable to find the cause of his symptoms, but 
told him they believed it was hepatitis.  His gallbladder was 
removed, yet he continued to have gastrointestinal upset and 
diarrhea afterwards that were attributed to the surgery.  His 
ALT levels did not return to normal.  The veteran testified 
that the VA physician that evaluated him told him that he had 
hepatitis of unknown origin.  He further believed that the 
test results indicated that he had a viral-type infection of 
the liver.  He had not sought private treatment because he 
believed the VA work-up of his case was adequate.  He further 
believed that a liver biopsy would be the only available test 
to determine whether he had hepatitis.  There were associated 
risks and he did not believe such a test was indicated at the 
time.  

At the time of his Travel Board hearing, the veteran 
submitted an excerpt from a medical text regarding Gilbert's 
syndrome, a benign chronic disorder characterized by mild, 
persistent unconjugated hyperbilirubinemia.  The article 
indicated that LFT's remained normal with this condition.  

January 1998 lab results from Lab One, show that the veteran 
had elevated ALT levels.  

An August 1998 VA examination of the veteran shows that his 
sole complaint was of elevated liver function tests.  He 
stated that his abdominal pain was relieved after his 
cholecystectomy but that his LFT's remained elevated.  He 
denied vomiting, hematemesis, melena or a history of weight 
gain or loss or any lower extremity edema.  His liver size 
was normal.  An accompanying ultrasound showed that the liver 
was of normal echogenicity and size without evidence of 
ascites or scalp margins to suggest cirrhosis.  He was 
diagnosed with hyperbilirubinemia of unknown etiology.  At 
that time his transaminase levels were within normal limits.  
He was found to have unconjugated hyperbilirubinemia.  The 
examiner opined that the veteran did not have hepatitis and 
that he most likely had a conjugation defect.

An April 2000 medical opinion from a VA medical advisor who 
reviewed all the evidence of record, indicates that the 
veteran had recognized possible exposure to contaminated 
blood during an inservice surgical procedure.  Abnormal LFT's 
were first noted in 1993 while investigating abdominal pain.  
Although initially significant elevations were noted, these 
were reportedly minimal subsequent to his cholestectomy.  The 
physician noted that, while the possibility of occult viral 
hepatitis or, as yet undiagnosed hepatic disorder persists, 
the absence of any recognized diagnostic serologic marker 
provided insufficient evidence for a finding of a current 
liver condition despite the long term presence of mildly 
elevated bilirubin and hepatic transaminase levels.  The 
advisor stated that the cause of the veteran's elevated 
transaminase levels remained uncertain, while the long term 
mild bilirubin elevation was compatible with an inborn defect 
of hepatic conjugation of bilirubin which carried no hazard 
to the veteran's health.  Periodic re-evaluation was the 
advisable recourse with reconsideration with VA should any 
significant information be submitted in the future. 


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Although the veteran, as a physician, is competent to provide 
an opinion regarding his condition, he has denied any current 
symptomatology and alleges only that his elevated LFT's are 
proof of a current disability.  He further contends that 
increased insurance premiums are evidence of disability.  
However, he has not submitted any evidence establishing that 
an increase in his insurance premiums are the result of liver 
disease associated with abnormal liver function studies.  
Further, he has not presented any other medical opinion that 
he currently has any identifiable liver disease or injury 
associated with his elevated bilirubin or ALT levels.  In 
fact, his elevated bilirubin levels have been identified as 
compatible with a hepatic conjugational defect of no 
consequence to his health by several VA examiners.  Moreover, 
both the veteran and VA physicians have been unable to 
identify a current liver disability.  Accordingly, the Board 
finds that the preponderance of the evidence does not support 
service connection for disability associated with abnormal 
liver function tests.

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran has 
not submitted any information showing that he currently has 
any liver disease or disorder or alleged that there are any 
existent medical evaluations or treatment records indicating 
a current diagnosis.  Further, although the veteran has 
indicated his willingness to undergo a liver biopsy in his 
May 2000 letter, VA examiners and the medical advisor have 
not indicated the necessity of this test to ascertain the 
veteran's condition.  Therefore, there is no further duty to 
assist the veteran with regard to this claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Should the veteran develop a diagnosed liver disease or 
disability at a later date, he is advised to submit evidence 
of the diagnosed disability to reopen his claim.  


ORDER

Service connection for disability associated with abnormal 
liver function tests is denied.



			
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

